2014 IL App (3d) 130526

                              Opinion filed September 3, 2014
     _____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                 A.D., 2014

     In re An.W., As.W., L.G., and E.J.,   )    Appeal from the Circuit Court
                                           )    of the 12th Judicial Circuit,
             Minors                        )    Will County, Illinois.
                                           )
                                           )    Appeal Nos. 3-13-0526, 3-13-0527,
                                           )                   3-13-0528, 3-13-0529,
     (The People of the State of Illinois, )                   3-13-0549, 3-13-0550,
                                           )                   3-13-0551, and 3-13-0552
             Petitioner-Appellee,          )
                                           )    Circuit Nos. 11-JA-154, 11-JA 155,
             v.                            )                   11-JA-156, 12-JA-16
                                           )
     Christine W. and Robert G.,           )    The Honorable
                                           )    Paula Gomora,
             Respondents-Appellants).      )    Judge, presiding.
     _____________________________________________________________________________

           JUSTICE CARTER delivered the judgment of the court, with opinion.
           Justice O'Brien concurred in the judgment and opinion.
           Justice McDade specially concurred, with opinion.
     _____________________________________________________________________________

                                                 OPINION

¶1          The State filed juvenile petitions alleging that the minor children, An.W., As.W., L.G.,

     and E.J., were neglected and/or abused and seeking to make the children wards of the court.

     After hearings, the trial court found that the children were neglected and/or abused and that the

     children's parents, Christine W. and Robert G., were dispositionally unfit. The children were

     made wards of the court and the Department of Children and Family Services (DCFS) was
     named the children's guardian. Christine and Robert appeal, challenging both the finding of

     neglect and/or abuse and the determination of parental unfitness. We affirm the trial court's

     judgment.

¶2                                                              FACTS

¶3               In December 2011 and January 2012, the State filed juvenile petitions seeking to

     adjudicate the minors, Ar.W. (born in 1994), D.J. (born in 1995), L.G. (born in 1996), E.J. (born

     in 1997), As.W. (born in 2002), and An.W. (born in 2006), neglected and/or abused and to make

     the minors wards of the court. The petitions alleged that all of the children had been subjected to

     an injurious environment (either directly or by way of anticipatory neglect) and that some of the

     children had been abused. 1 The petitions stemmed from allegations that respondent-father,

     Robert, had sexually molested Ar.W., D.J., and L.G. for several years and that there had been

     domestic violence in the family home between Robert and respondent-mother, Christine,

     Robert's wife. The parent-child relationships in this case were somewhat complicated: the

     youngest children, An.W. and As.W., were the biological son and daughter of Robert and

     Christine; Ar.W. was the biological daughter of Christine and the stepdaughter of Robert; and

     D.J., E.J., and L.G. were the biological sons and daughter of Robert and Lakeesha J. and the

     stepsons and stepdaughter of Christine. In addition, Robert had numerous other children, some

     of whom were also mentioned in the record. During the lengthy proceedings in this case, both

     Ar.W. and D.J. turned 18, and the juvenile petitions were dismissed as to them. Lakeesha




                 1
                     The petitions for Ar.W. and D.J. are not contained in the record before us. For the purpose of providing

     the factual background of this appeal, we have assumed that those petitions were similar to the petitions of the other

     children.


                                                                    2
     eventually stopped showing up for the proceedings and she was defaulted after it was determined

     that her whereabouts were unknown.

¶4          An adjudicatory hearing in the present case was held over several days in October 2012

     and March 2013. At the hearing, the State did not call the children to testify. Rather, the State

     admitted three exhibits: a copy of the indicated reports of DCFS for this case, a written

     stipulation as to the testimony of the DCFS investigator, and a copy of the victim sensitive

     interviews (VSIs) of Ar.W., D.J., and L.G. The evidence presented in those exhibits can be

     summarized as follows.

¶5          The State's first exhibit consisted of approximately 143 pages of DCFS reports regarding

     the current allegations, which resulted in a finding of "indicated" made against Robert and

     Christine relating to the incidents of alleged sexual abuse. The reports established that the

     current allegations came to light in November 2011 when Lakeesha, who was in a residential

     alcohol treatment center, told her treatment providers that her daughter, L.G., had been caught

     doing prostitution; that she was concerned about L.G.; and that when she discussed the matter

     with L.G., L.G. told her that her father, Robert, had sexually molested her and her siblings for

     several years. The treatment providers reported the matter to DCFS and DCFS investigated the

     allegations.

¶6          As part of the investigation, DCFS child protection investigator Gina Kitakis interviewed

     the children, one at a time, at their schools or at the DCFS office. Most of the interviews took

     place within a day or two of the allegation coming to light, except for the interview of E.J., who

     was not learned of or located until later. In her interview, L.G., a 15-year-old female, told

     Kitakis that her father, Robert, had sexually molested her numerous times for several years going

     as far back as she could remember. Robert had put sexual devices in her vagina, had touched


                                                      3
     her, and had done sexual things to her on a nightly basis. Some of L.G.'s siblings had witnessed

     the abuse. Robert had also forced L.G. to have vaginal sex with her brother, D.J., and had been

     sexually molesting L.G.'s stepsister, Ar.W. The last time L.G. was molested by Robert was

     when she was seven years old. L.G. had reported the abuse on previous occasions but would

     always recant her story because Robert would give her money or other things or would tell her

     that he would let her go live with her mother, Lakeesha, and because she was afraid. L.G. told

     her stepmother, Christine, about the abuse, but Christine did not believe L.G. or did not do

     anything to stop the abuse. L.G. told Kitakis further that Robert had recently been telling her

     that he loved her more than he should. L.G. had been attempting to prostitute herself but that

     was of her own doing and was not because Robert had sent her out to do so. L.G. had lived with

     her 41-year-old uncle, Rodney L. (Rodney), for a period of time and had sex with him about six

     times during that period. C.J., one of L.G.'s older sisters, had been staying with L.G., was being

     supportive, and was helping L.G. to be strong.

¶7          D.J., a 16-year-old male, told Kitakis in his interview that he struggled with telling on his

     father, Robert, because he loved Robert and wanted Robert to get help. D.J. stated that Robert

     had made him have sex with L.G. and Ar.W. almost every night while he was growing up.

     Robert would make D.J. put his penis in the vagina of Ar.W. or L.G and would make D.J.

     perform oral sex on them. Sometimes, D.J. would put his penis to the side of the girls' vaginas to

     try to fool Robert. The sexual abuse started when D.J. was about eight years old and continued

     until just recently. D.J. stated further that Robert had brought him to a hotel where he believed

     that Robert had sex with a 14-year-old girl. D.J. could hear Robert and the girl in the bathroom

     moaning in a sexual way. According to D.J., after DCFS came over to the house the previous

     day, Robert called everyone on their cell phones and offered them money to lie at the VSIs.


                                                      4
¶8            In her interview, Ar.W., a 17-year-old female, told Kitakis that her stepfather, Robert,

       had sexually molested her numerous times from when she was little up until last year. Robert

       told Ar.W. that doing so gave him a "high." In addition, Robert would make Ar.W.'s

       stepbrother, D.J., put his penis in her vagina while Robert watched. During those incidents, D.J.

       would try to put his penis to the side of Ar.W.'s vagina so that Robert could not tell if it was

       going in or not. The last incident of sexual abuse occurred in 2010 when Ar.W. asked Robert for

       money so that she could get a hotel room with her 16-year-old female partner. Robert went to

       the hotel with them, stayed in the room, put on porn, and paid them to have oral sex with each

       other in front of him. Robert then performed oral sex on Ar.W. and her partner. Ar.W. told

       Kitakis that on previous occasions, she would report the abuse, but that she would eventually

       recant because Robert would give her money.

¶9            As.W., a nine-year-old female, told Kitakis in her interview that she was scared of her

       father, Robert, because he hit her mother, Christine, and made Christine cry a lot. Robert had

       also stated curse words to Christine and had choked Christine. Robert had not touched As.W. in

       a sexual way, but he had hit As.W., had grabbed her, and had torn her shirt. On one occasion,

       As.W. saw Robert touch the butt of her sister, L.G. L.G. did not want Robert to do that and

       Robert gave L.G. what As.W. thought was $100.

¶ 10          In his interview, An.W., a five-year-old male, told Kitakis that he had not been touched

       sexually by his father, Robert, or by anyone else. An.W. had, however, seen Robert hit his

       mother, Christine, and that made An.W. sad. An.W. stated further that Robert would hit him as

       well and would use a belt or his hands to do so. At times, the belt would hit An.W. in the face

       and head. An.W. also saw Robert put his hands around Christine's neck in what An.W.

       demonstrated as a choking motion.


                                                         5
¶ 11           In addition to interviewing the children, Kitakis spoke to C.J., the adult sibling whom

       L.G. had mentioned. C.J. told Kitakis that she was the biological daughter of Robert and

       Lakeesha and that she had seen Robert sexually abusing her sister countless times at night in

       several different homes that they had lived in. C.J. had witnessed firsthand Robert sexually

       abusing L.G. and Ar.W. and stated that Robert had also made her brother, D.J., do things to the

       two girls as well. On one occasion growing up, Robert had touched C.J.'s chest at night when he

       had mistaken C.J. for L.G. According to C.J., all of the siblings used to sleep in one bed to try to

       protect each other. C.J. had been encouraging her siblings to talk to the police and to DCFS

       about the sexual and physical abuse in the home. Robert, however, was a good manipulator and

       would give the children money to change their story. Robert would also tell the children that if

       they told anyone about the abuse, he would stop paying for all of the bills, that he would go to

       Mexico, and that he would leave them with nothing. C.J. stated that her stepmother, Christine,

       had been abused by Robert and that Christine knew about the sex abuse of the children.

¶ 12           Kitakis checked for previous reports of sexual abuse and determined that there were

       several previous reports involving L.G. and Ar.W, which were determined to be unfounded.

       During those previous investigations, L.G. and Ar.W. made outcries of sexual abuse and then

       recanted. Because of concerns as to L.G.'s credibility, Kitakis decided to attempt to interview

       Christine and Robert. Upon arriving at Christine's apartment, Kitakis saw a large hole in the big

       screen television, which Christine stated was from a fight between her and Robert. Christine

       stated further that she had never witnessed any sexual abuse and that she had no idea that Robert

       was abusing the girls or their brother sexually. Christine was crying at the time and stated that

       the children had told her but had later stated that it was a lie. 2 Christine told Kitakis that she


               2
                   Although not part of the indicated reports, a report by the caseworker in December 2012 noted that


                                                                 6
       believed the children's allegations now. Christine stated further that she was a victim of

       domestic abuse by Robert, that he was very controlling, that he hit her a lot, including at times in

       front of the children, and that he had made her do "freaky sexual things" with his brother.

¶ 13            Kitakis noted in her report that she had witnessed the VSIs of L.G., D.J., and Ar.W. and

       provided a summary in her report of what the children had said. Kitakis noted later in her report

       that C.J. had obtained an order of protection for the children and had given her a copy. At that

       time, C.J. told Kitakis that Christine stayed in the car at the court house and decided not to get an

       order of protection for herself because she wanted to go back to Robert.

¶ 14            Later in December 2011, C.J reported to Kitakis that Christine was telling the children in

       the car on the way to the DCFS office to recant their story because Robert would buy them

       things and would get them an apartment to live in. C.J. stated that the children were now going

       to recant because they wanted Robert to buy them things. According to C.J., that was the cycle

       that continued to occur and was why the children had made so many outcries but had not

       followed through with the truth—they were bribed by Robert and persuaded by Christine to

       change their story. C.J. told Kitakis that she was supportive of the children and that she knew

       that the sexual abuse was true because she had witnessed it firsthand.

¶ 15            When Kitakis met with Christine at the DCFS office to discuss the safety plan, Christine

       stated that she still worked with Robert at his business, but that Robert had not been around to

       see the children. When Kitakis talked to Christine about the domestic violence in the home that

       Christine had previously admitted, Christine minimized the domestic violence and stated that it


       Christine told the caseworker that when the allegations of sexual abuse against Robert arose in 2006, Christine

       reported the allegation to the police, took the children and resided elsewhere, and did not return home until after the

       children had recanted the allegations.


                                                                  7
       had only gotten physical one time. Christine told Kitakis that she did not believe that Robert had

       sexually molested the children and that she believed that the children were lying. Christine

       stated further that she was thinking of getting a divorce, but she did not think that Robert should

       be away from his children.

¶ 16          After the comments by Christine, Kitakis decided to take protective custody of the

       children to maintain their safety. Protective custody was taken as to all of the children, except

       E.J., in December 2011. When Kitakis told the children that she was taking protective custody

       of them, the children huddled up in front of Kitakis and her supervisor and talked about now

       telling DCFS that they had lied so that DCFS would not take the children away from Christine.

       The children decided that they would go to court and lie to the judge so that the judge would

       send them home.

¶ 17          A short time later, Kitakis spoke to D.J.'s counselor at the treatment center where D.J.

       was receiving inpatient treatment for drug use. The counselor told Kitakis that D.J. had stated

       during a session that he would see Robert sexually molesting his sister and his stepsister at night.

       When Robert became aware that D.J. had seen him, Robert would beat D.J. with anything he

       could find to hit him with. D.J. had also stated that on occasions, Robert would make him have

       sex with his sister or his stepsister while Robert watched. The sexual abuse occurred for many

       years up until about 6 months ago. The counselor had also heard D.J. on the phone with his

       siblings telling his siblings to tell the judge that their allegations were not true because they did

       not want to be separated.

¶ 18          At a shelter care hearing in court on December 21, 2011, Kitakis learned that Robert had

       another child, E.J., a 14 year-old-male, who was the biological son of Robert and Lakeesha. 3

              3
                  Although not contained in the indicated reports, the trial court record and report of proceedings show that


                                                                  8
       E.J. was living with an aunt and uncle, the same uncle who had allegedly had sexual intercourse

       with L.G. About a month later, after Kitakis had ascertained the whereabouts of E.J., she

       interviewed him at his school. E.J. told Kitakis that he was currently living with his aunt Stacy

       and uncle Rodney and had not lived in the family home for the past two years. When Kitakis

       told E.J. why she was there, E.J. stated that he had no idea that his siblings were in DCFS care.

       E.J. told Kitakis that no one had sexually abused him. E.J. stated, however, that he was aware of

       the allegations of sexual abuse in Robert's home but had not witnessed it firsthand. E.J. told

       Kitakis that all of the children got bad "whoopins" from Robert and that there was domestic

       violence in the home between Robert and Christine. E.J. stated further that he had learned from

       both L.G. and his aunt Stacy that his uncle Rodney had sex with L.G. last year. E.J.'s aunt told

       E.J. that she knew about it because she saw "dirty" text messages that Rodney had left on L.G.'s

       phone. In addition, anytime someone in the family fought with Rodney they would throw it in

       Rodney's face that he had slept with L.G. E.J. stated that his aunt felt that it was L.G.'s fault that

       Rodney had sex with her. After the interview, in January 2012, Kitakis took protective custody

       of E.J.

¶ 19             In the State's next exhibit, the written stipulation, the parties stipulated to the testimony of

       Kitakis. The written stipulation was essentially a more consolidated version of the statements

       that the children and Christine had made to Kitakis. Although the parties stipulated as to what

       Kitakis would testify, they did not stipulate as to the truth of that testimony or as to the

       credibility of the statements that had allegedly been made to Kitakis by the children or Christine.




       at some of the shelter-care hearings, Christine stipulated that there was ongoing domestic violence in the home and

       that there were allegations of sexual abuse against Robert.


                                                                 9
¶ 20          The State's final exhibit was a copy of the VSIs of D.J., Ar.W. and L.G. In his VSI, D.J.

       told the interviewer that his father, Robert, had sexually molested him, his sister, L.G., and his

       stepsister, Ar.W. The abuse had gone on almost every night for several years, had occurred at

       every place in which they lived, and had just stopped recently. D.J.'s older sister, C.J., had seen

       some of the abuse occur. The children all slept in the same room, and Robert would take the

       girls to another room when he was going to molest them. The children had come up with a

       routine of how they would sleep to try to prevent Robert from sexually molesting Ar.W. and

       L.G. During some of the incidents of abuse, D.J. had seen Robert put his mouth and fingers on

       or in Ar.W.'s vagina and had also seen Robert do the same to L.G. Robert had also tried to put

       his penis into L.G.'s vagina and had put a dildo into L.G.'s vagina. At times, Robert would have

       D.J. watch while Robert molested L.G. In addition, Robert would make D.J. have sexual

       intercourse with Ar.W. and, at times, would take D.J.'s penis and try to put it into Ar.W.'s vagina.

       Robert also made D.J. have sexual intercourse with L.G. while Robert watched. That occurred

       almost every night before D.J. reached puberty. D.J. told the interviewer that he and L.G. were

       not forced to do so, but they were scared to say no. D.J. commented further that Ar.W. did not

       like talking about the abuse or admitting that it had occurred. According to D.J., during some of

       the times when Robert was molesting one of the girls, he would get up and say something to

       Robert. When D.J. distracted Robert, Robert would take him into another room and beat him,

       but Robert would usually stop sexually molesting the girls for the rest of that night.

¶ 21          When D.J. and his siblings got in trouble, Robert would call them out to the garage in a

       specific order. Robert would give L.G. the choice of getting a "whoopin" or being sexually

       abused by Robert in the garage. In addition, on one occasion, Robert took D.J., his female




                                                        10
       cousin, and a 14-year-old girl named H. to a hotel. Robert and H. went into the bathroom and

       D.J. could hear them moaning in a sexual way.

¶ 22          D.J. stated that when the allegations of sexual abuse would come up, the children knew

       that they had complete control over Robert because Robert would get really shaky and would

       give the children money or buy them things to get them not to say anything about what had

       happened. In fact, Robert had just recently purchased D.J. a scooter. D.J. felt like he had gotten

       closer with Robert since Robert had stopped abusing the children and that they talked more.

¶ 23          According to D.J., his mother, Lakeesha, did not know about the sexual abuse. The

       children had told their stepmother, Christine, about the sexual abuse, and Christine had reported

       it to the police, but the children had later told Christine that they had lied about the sexual abuse.

       Further on in the interview, however, D.J. stated that his stepmother knew what was going on.

¶ 24          Ar.W. told the interviewer in her VSI that she, L.G., and D.J. were sexually molested by

       her stepfather, Robert. The abuse happened nightly from when Ar.W. was 7 or 8 years old until

       she was about 13. Robert would take whoever he was going to molest out of the children's

       bedroom. During the incidents of abuse with Ar.W., Robert would put his mouth, his hand, or

       his penis on or in Ar.W.'s vagina. Robert would also try to make D.J. put his penis into Ar.W.'s

       vagina while Robert watched, but D.J. would not do so. The sexual abuse involving D.J. only

       happened to Ar.W. one time. Robert never made Ar.W. touch him sexually. When Robert

       would molest Ar.W. at night, her stepsister, C.J., and her stepbrother, D.J., would usually wake

       up. At times, D.J. would walk into the room and Robert would stop what he was doing. Robert

       would then take D.J. to another room and beat him. The last time Robert molested Ar.W. was

       when she was about 14. Ar.W. denied during her interview that Robert had ever done anything




                                                         11
       sexual to a person with whom Ar.W. was in a relationship and told the interviewer that although

       her brother and her sisters may have said that, she was not going to make any comment about it.

¶ 25          Ar.W. had seen Robert sexually molest L.G. and had seen Robert try to put a sexual

       device into L.G.'s vagina. Ar.W. did not care about the abuse anymore and felt that it was stupid

       to bring the whole thing up now because the abuse was over with and had not occurred for the

       past three years. Ar.W. commented that there would be a lot of consequences and the children

       and Christine would have nowhere to go. According to Ar.W., Christine had put a lot of money

       into Robert's trucking business and that was all going to go away. Ar.W. was nervous and mad

       about what was going to happen but stated that what she told the interviewer was the truth.

¶ 26          In her VSI, L.G. told the interviewer that Robert had sexually molested her and some of

       her siblings. The sexual abuse would occur at night and Robert had told the children that they

       could not lock their bedroom doors, so the children came up with a pattern of how they would

       sleep on the floor with Ar.W. and L.G. in the center to protect the children that Robert would

       abuse the most. Robert used to rub Vaseline on L.G.'s vagina and would tell her that it was

       alright and that it was what she was supposed to do. In addition, Robert had tried in the past to

       put his penis in L.G.'s vagina and in her mouth. When Robert did so, his penis was hard, but he

       never ejaculated. At times when the abuse was occurring, L.G.'s brother, D.J., would wake up

       and would say something to Robert and the abuse would stop for the night. Robert would then

       beat D.J.

¶ 27          Robert also used to try to make L.G. and D.J. touch each other and would try to make

       D.J.'s penis go into L.G.'s vagina. Robert would angle D.J.'s penis so that it would go in, but D.J.

       would position it so that it would go on or by L.G.'s leg and not into her vagina. According to

       L.G., D.J.'s penis never went into her vagina, but it did go into Ar.W.'s vagina. Robert also used


                                                       12
       to make L.G.'s older sisters pull their underwear down, open their legs, and bend over. At one

       point, Robert tried to make L.G.'s brother, E.J., do something with one of the girls, but E.J. asked

       if he could just go watch television instead.

¶ 28             According to L.G., when Robert would punish her, he would give her the choice of a

       "whoopin" with the belt or for him to "touch on" her. If she picked the "whoopin," he would hit

       her all over with the metal part of the belt and then he would still "touch on" her later. Robert

       would tell L.G. that he loved her way more than he should and that he did not look at her like a

       daughter. In addition, Robert would pay L.G. money to touch on her. The last time Robert

       molested L.G. was when she was about 12. Robert asked if he could do stuff to L.G. when she

       was 15, but she said no. According to L.G., Robert was also having sex with L.G.'s friend, H.,

       who was 14. L.G. had not seen Robert and H. have sex, but D.J. had seen them do so.

¶ 29             At one point, L.G. told her grandmother about the abuse and her grandmother hid L.G. at

       her aunt Stacy's and uncle Rodney's house. Robert eventually found her there. When they got

       home, Robert whipped L.G. for a long time on the legs with two belt buckles. L.G.'s whole leg

       was swollen as a result and she could not walk. She was about seven at the time. After that,

       L.G. stopped telling her grandmother because she knew that her grandmother would tell her

       father.

¶ 30             L.G. ended up having sexual intercourse with her uncle Rodney when she was 14 and he

       was 41 in her aunt's room and in a hotel room. She was in seventh grade at the time. They had

       sexual intercourse about seven times. L.G.'s aunt found out and believed that it was L.G.'s fault

       that the sexual relationship had occurred.

¶ 31             During her interview, L.G. stated that her stepmother, Christine, knew about everything

       that had happened because the children had told her, and L.G. did not like that Christine was


                                                        13
       pretending that she did not know. L.G. stated later in the interview that Christine knew about the

       abuse but that Christine did not want to say that she knew because Robert abused her too.

       According to L.G., DCFS told Christine that Robert could not be around the children, but

       Christine let Robert back into the house.

¶ 32          Robert had contacted L.G. by her cell phone and had asked her not to do this to him.

       Robert also contacted L.G.'s older sister to tell them that he would buy them a house if they did

       not say anything. The children recanted before because Robert had told them that he would let

       them go live with their mother, Lakeesha. According to L.G., Robert did not feel bad for what

       he had done because he felt that they were all going to die eventually and that he might as well

       make the best of it. L.G. felt that that Robert should be arrested for what he had done and stated

       that everything she told the interviewer was the truth.

¶ 33          After the State rested its case, Christine was called to testify by her attorney. Christine

       testified that she currently lived in an apartment in University Park, Illinois, and that she had

       three biological children, As.W., who was 10; An.W., who was 6, and Ar.W., who was 17½.

       Christine had been married to Robert since 2006. Christine denied that in November 2011, L.G.

       told her that Robert had sexually molested her. Christine stated that she never had an

       opportunity to talk to L.G. about that particular allegation. Christine denied further that she

       made any statement to Kitakis about any damage to the big screen television and stated that

       Kitakis never asked her a question about the television. Christine stated further that she never

       told anyone that Robert abused her, that Robert was very controlling, or that Robert struck her.

       According to Christine, Robert had never pushed, struck, or restrained her, and the police had

       never been called regarding any allegation of physical abuse by Robert to her. In addition,

       Christine had never seen Robert abuse the children in any manner. Christine did, however, see


                                                        14
       Robert punish D.J. for stealing Robert's car. During her testimony, Christine acknowledged that

       Kitakis came to her apartment at the end of November 2011 and that there was a hole in the big

       screen television at that time. Christine maintained, however, that Kitakis never asked her about

       the television and that she never told Kitakis anything about the television. Christine

       acknowledged further that the children had made allegations of sexual abuse against Robert in

       the past.

¶ 34           Robert was also called to testify at the adjudicatory hearing by his attorney. Robert

       testified that he was currently living in Markham with his father. Prior to that time, Robert had

       lived with Christine in University Park, but at a different residence. Robert and Christine

       separated after they were kicked out of their residence because Robert's son, D.J., had been doing

       burglaries. According to Robert, Christine was tired of the things Robert's children were doing.

       Robert had two children with Christine, As.W. and An.W. In addition, Robert had several other

       children, including J.G., age 21; C.J., age 20; M., age 19; K.R., age 18; D.J., age 17; L.G., age

       16; Jas., age 16; E.J., age 15, and Jam., age 9. Lakeesha was the mother of D.J., L.G., and E.J.

       According to Robert, he had never had any domestic violence issues with Christine since they

       had been married. Robert had never struck Christine and had never been investigated by the

       police for domestic violence. Robert denied that he put a hole in Christine's big screen television

       and said that from what he had heard, that hole happened when Christine moved into the

       apartment.

¶ 35           Robert denied that he had ever had any type of sexual contact of any manner with L.G.,

       D.J., or Ar.W. Robert stated that the allegations of sexual abuse between him and his children

       had arisen three times. The allegation was started by Lakeesha. The first time was in Lafayette,

       Indiana, and they went through a court proceeding like the one in the present case. About a year


                                                       15
       later, in about 2007, after the court proceeding was over, the judge turned the children over to

       Robert. At that time, the children (J.G., C.J., D.J., and L.G.) told Robert that they were sorry and

       that they were just trying to get back to Lakeesha so that they could help her. About a year or

       two later, the allegation surfaced again in Cook County based upon a statement made by

       Lakeesha. After that case was finished, the children got placed back with Robert. After the

       second occasion, Robert spoke to D.J. about it and was again told that the children were just

       trying to go live with Lakeesha. D.J. told Robert that his rules were too strict, that Robert did not

       like his friends (who D.J. was breaking into houses with), and that Robert did not let D.J. do

       anything.

¶ 36          Robert owned his own business as a motor carrier and sent automobiles to other

       countries. He was very involved in the business and was gone a lot at the time that the sexual

       abuse allegations first started to surface. Each time the allegations arose, the children would

       eventually recant and state that they had lied, and would eventually be returned to Robert.

       Robert denied that he ever offered the children money to change their story and stated as to the

       instant case, [t]hese people don't even allow me to walk with the kids to the washroom, let alone

       have time for a bribe."

¶ 37          According to Robert, at some point, Lakeesha came back to Illinois. Because the

       children wanted to help Lakeesha, Robert took Lakeesha to a rehabilitation center. For the first

       time in years, Lakeesha stayed clean for about three months. After Lakeesha went through the

       initial program, she went to a halfway house. Lakeesha was visiting with the children during that

       time period, and Robert was taking the children there to spend time with her. After Lakeesha got

       out of the rehabilitation center, the allegations of sexual abuse resurfaced.




                                                        16
¶ 38          Robert acknowledged that although he had never been arrested for domestic battery of

       Christine, he had been arrested for domestic battery in about September 2002. Robert stated that

       the allegations against him in the instant case were all lies—he did not hit Christine, he did not

       have sex with a 14-year-old girl, and he did not call the children and promise them money to

       change their story. The last time Robert lived with Christine was in about 2010, until the police

       put him out because D.J. had been doing burglaries. Robert had not lived with Christine since

       that time, but he had seen the children regularly on weekends.

¶ 39          In addition to Christine and Robert testifying, some of the children were called to testify

       under oath and in camera by their attorneys or guardians ad litem (GAL). L.G. testified that she

       was currently living at a treatment facility and was undergoing sexuality therapy and family

       therapy. L.G. stated that the she had never been sexually molested by her father, Robert, and that

       she and the other children had made up the whole story so that they could live with their

       biological mother, Lakeesha, and so that Robert would give or buy them stuff. The allegation

       against her stepmother, Christine, was also untrue. In fact, when L.G. and her siblings lied and

       told Christine that they had been sexually abused, Christine was the one who first called the

       police. L.G. acknowledged that the allegations of sexual abuse were very detailed but stated that

       she knew what to say because the children had practiced the story. According to L.G, she and

       her siblings, including C.J., had talked about the matter beforehand and knew what they were

       going to say and who was going to play what part. When asked why C.J. would subject herself

       to criminal prosecution by signing a verified petition and getting an order of protection if the

       allegation was false, L.G. stated she did not know. L.G. stated further that she continued with

       the story of abuse at the treatment center because when she tried telling them that the story had

       been made up, they told her that she would just end up having to stay at the treatment center


                                                        17
       longer. L.G. acknowledged further that the allegations went back as far as 2006 and that this was

       the third time that the children had made allegations of sexual abuse against Robert and had then

       recanted. However, L.G. maintained during her in camera testimony that she had never been

       sexually molested by Robert or forced to have sexual intercourse with her brother.

¶ 40          D.J. testified under oath and in camera that he had completed inpatient drug treatment

       and that he was currently living with one of his older sisters. D.J. stated that the whole story of

       sexual abuse was false and that his father, Robert, never sexually abused his sister or his

       stepsister. D.J. stated further that the allegations regarding Robert forcing him to have sex with

       his sister and his stepsister were also untrue. D.J. and his siblings made the statements because

       they wanted to go live with their biological mother, Lakeesha, so that they could help her with

       her addiction problems. D.J. and his siblings had made up the allegations before and had seen

       that it had worked—they got to go live with their mother. At the time of the most recent

       allegations, D.J. was a drug addict and Robert was the strict type and wanted D.J. to focus on

       school and to get a job and did not really let D.J. go out. What Robert was doing was conflicting

       with D.J.'s ability to get drugs. D.J. knew that if he made the allegations, Robert would be out of

       the way. D.J. did not know, however, that all of the children would be taken from the home and

       that Robert would have to go to jail. D.J. and his siblings did not think it would get that serious

       because it did not get that serious when they made up the allegations in the past. D.J. and his

       siblings could not just ask Robert to let them live with Lakeesha because Robert knew of the

       severity of Lakeesha's addiction and would not let them go. D.J. and his siblings recanted the

       story because they saw that it was not going to get them back with their mother. In addition,

       after going through drug treatment, D.J. was able to think more clearly and realized that what

       they were doing was wrong.


                                                        18
¶ 41          As D.J.'s testimony was finishing up, he asked if his sister L.G. was present. The

       following conversation ensued.

                              "[D.J.]: I wanted, [L.G.], she is here?

                              MS. DRELL [D.J.'s attorney/GAL]: She is gone.

                              [D.J.]: She is gone? We didn't even get to see her.

                              MS. DRELL: They had to get back.

                              [D.J.]: You serious. It is like, I am not saying that this is true, but it is like

                     when you guys, okay, I could look back on the allegations that we said, you

                     know, it looks as if like we were a strong family and we had to stick together.

                     And then when we come try to get justice, we all go separated. If this was a true

                     story, why wouldn't they recant?

                              THE COURT: Excuse me?

                              [D.J.]: If this was, the lies we told, if that were any other kid, I wouldn't

                     blame them to recant because it is like we got into a worser (sic) situation.

                              MR. PHILLIPS [Robert's attorney]: Because you got all separated?

                              [D.J.]: Right. Who wouldn't recant to try to get back with their brothers

                     and sisters?

                              THE COURT: Are you telling me based on what you just said, that that is

                     the reason you are recanting your story?

                              [D.J.]: No, I am not saying that. But when you look at the picture like

                     that –

                              THE COURT: I am looking at [the] picture all right.



                                                         19
                               [D.J.]: What if this really had happened to some kids and then you

                      separated them like that.

                               THE COURT: That is what I am thinking.

                               [D.J.]: This is not the case with us. But when you look at it like that, it is

                      like oh, my gosh.

                               THE COURT: Right.

                               [D.J.] That is terrible. I am glad something like that really didn't happen

                      to us.

                               THE COURT: It happened to your dad then, didn't it?

                               [D.J.]: Yes. And I feel so terrible for what we did, the lies we told. I

                      mean, it angers me to know I didn't get to see my sister at all.

                               CASA: There was a sibling visit this past Saturday, correct, in which you

                      saw [L.G.]?

                               [D.J.]: Yes. We want our sisters come home and not be institutionalized.

                               THE COURT: That is not happening today. Nothing is happening today.

                      We are not done. We are not done. It is going to continue on for a while, yes.

                      We are not through testimony yet.

                               MS. FILIPIAK [the prosecutor]: I have no more questions.

                               THE COURT: Now it works the judge's way, not your way.

                               [D.J.]: I know it's not going to work my way. But I wasn't expecting this

                      injustice."

¶ 42          Ar.W. testified under oath and in camera that she was currently living with one of her

       older sisters/stepsisters. Ar.W. denied that she ever told Kitakis about any sexual abuse and
                                                         20
       stated that she did not know from where Kitakis got that information. According to Ar.W., none

       of the information that Kitakis provided was true. Ar.W. also denied that she made certain

       statements during her VSI. When questioned further about the statements, Ar.W. stated that she

       lied to try to help the other children to go live with their mother, that nothing was true, and that it

       was all about money at this point. According to Ar.W., the other children made up the story to

       try to get money from Robert and so that they would be allowed to live with their mother. The

       children thought if Robert got locked up, they would get all of the money from his business.

       Ar.W. claimed that she told the others not to do it, the others did not listen, and that was why

       they were stuck in this mess. According to Ar.W., the plan was to get Robert out of the way so

       the children could get the money from his business and could go with their mother. The plan did

       not work and instead of getting Robert out of the way, it got all of them out of the way.

¶ 43           Ar.W. stated that Robert treated her well and was a good stepfather. Robert also treated

       the other children well, even though they made the allegations of sexual abuse against him.

       Ar.W. stated further that their plan did not work and that was why they recanted several times.

       According to Ar.W., there was no molestation; it was just lies. Ar.W. said that this was the first

       time that they were all removed from the home by DCFS and that was why they recanted. Ar.W.

       did not agree with what the others were doing but went along with them because they were her

       siblings.

¶ 44           At various times, while Ar.W. was being questioned, her testimony became somewhat

       strange or difficult to understand, as is demonstrated in the following testimony:

                              "MS. FILIPIAK [the prosecutor]: [Ar.W.], do you remember being at the

                      children's advocacy center and giving a videotaped interview?

                              [AR.W.]: I think so.


                                                         21
        MS. FILIPIAK: That is you in the video, right?

        [AR.W.]: I don't know. I didn't see the video.

        MS. FILIPIAK: But did you talk to a girl named Jackie?

        [AR.W.]: I guess. I don't know. I don't remember.

        MS. FILIPIAK: Are you okay?

        [AR.W.]: No, I am having cramps right now.

        MS. FILIPIAK: I am just going to ask, are you under the influence of

anything right now?

        [AR.W.]: No.

        MS. FILIPIAK: You just seem very, I don't know how to describe it,

just—

        [AR.W.]: I am stressed out because of this. This is why drugs –

        MS. FILIPIAK: I am sorry?

        [AR.W.]: On drugs from this stuff. That is what I am drugged from.

Tired from listening to this stupid stuff.

                                         ***

        MR. PHILLIPS [Robert's attorney]: But to get the money, they had to get

Robert out of the way?

        [AR.W.]: Yes. But it didn't work. It got us out of the way. It is crazy.

That is what they get for doing this. I never agreed to none of that. That video,

whatever I said probably out of town. I got an idea. But then I changed my mind,




                                  22
didn't make sense. Wasn't going to work like that. And it is stupid and wrong

getting somebody locked up for their money. Just plain stupid.

                                       ***

       THE COURT: Were you around when they – after the second time that

these allegations were made and they were home, were you around at that time?

       [AR.W.]: Yes, I was around.

       THE COURT: How did Robert treat you?

       [AR.W.]: Good. Stepfather.

       THE COURT: And them the same?

       [AR.W.]: Yes, them the same.

       THE COURT: Even though they made those horrendous allegations?

       [AR.W.]: Yes. He didn't know what was going on with us like secretly

because we kept it to ourselves. He didn't know that was the plan we was having

for him. But it didn't work. That is why we recanted like six times trying to do it.

It didn't work. Nothing going on. No molestation. It was just lies. Got to find

something like that to make a move. But we came, when we did this last time, it

didn't work. We got tooken instead.

                                       ***

       THE COURT: No. We want you to tell us the truth.

       [AR.W.]: Is telling you the truth. There was nothing going on. It was just

money. Did they record that when I was behind the thing?

       THE COURT: I am sorry?



                                 23
                              [AR.W.]: Did they record that part when they was recording me

                      November 30th? Did you-all hear that?

                              THE COURT: I wasn't there.

                              MS. FILIPIAK: I don't believe there is anything in the tape about that this

                      was a lie and was doing for money. If I recall the tape correctly, she says it did

                      happen.

                              THE COURT: I thought you were talking –

                              [AR.W.]: That was the first time I was agreeing with them. That is what I

                      am saying. Nothing happened. I don't recall saying something about my

                      girlfriend meeting him. What? Shoot me in my head right now."

¶ 45          E.J. testified under oath and in camera that he was not initially involved in this case

       because he was not living at home and had instead been living with his aunt for the past three

       years. E.J. acknowledged that he told Kitakis that he had been told by his siblings about some

       sexual abuse allegations and that he also told Kitakis that he, his mother, and his siblings had all

       been hit by his father, Robert. E.J. stated during his testimony that he had heard about the sexual

       abuse but that he did not believe his siblings because they lied all of the time. E.J. stated that

       Robert hit the other children but did not hit him because he was the best child and listened to

       what Robert told him. E.J. stated that he never saw Robert hit his mother, but he knew that

       Robert "whooped" his brothers and sisters for the stuff that they did. E.J. never saw Robert hit

       his stepmother, Christine, either, but he knew that they verbally argued. E.J. would only visit the

       family home about once a month. E.J. stated that when he was in about 6th grade, he asked his

       aunt if he could move in with her because he and his cousin were best friends and wanted to go

       to school together. E.J.'s aunt agreed, and Robert let him go. After E.J. moved in with his aunt,


                                                        24
       all of his grades got better and he began doing sports and other activities. Because things were

       better for him at his aunt's house, E.J. was allowed to stay there.

¶ 46          E.J. acknowledged during his testimony that this was the third time that the allegations of

       sexual abuse had been brought against Robert. E.J. knew that the first two times, his siblings

       made the allegations so that they could go live with his (their) mom, Lakeesha. When he heard

       about the allegations this time around, he assumed that his siblings were trying to get back to his

       (their) mom and were "going to play [that] game again." When asked about how he felt about

       what his brothers and sisters were doing to Robert, E.J. stated that his brothers and sisters were

       bad kids; that he would always tell them that; and that if they were his kids, he would whip them

       "like serious." According to E.J., when he was little, Robert would talk to all of the children and

       would tell them all of the things not to do. E.J.'s siblings did exactly what they were told not to

       do, but E.J. listened to Robert and did not do those things. E.J. stated that Robert's discipline

       approach was to talk to him and his siblings first and to tell them to get it through their heads.

       When they did not listen, Robert would say I told you so, and when the children would do

       something else on top of it, Robert would give them a "whoopin."

¶ 47          As.W. testified under oath and in camera that she was ten years old, was in third grade,

       and was currently living in foster care. According to As.W., when she was living at home, her

       mother, Christine, and her father, Robert, had lots of fights, almost every day, so As.W. would

       just go to her room. The fighting would make As.W. sad and she would cry. During the fights,

       Christine and Robert would throw stuff at each other, such as bottles and cans, and Robert would

       hit Christine. The fighting would make Christine upset and she would cry as well. As.W.'s little

       brother, An.W., would also be home sometimes when Christine and Robert would fight.




                                                        25
¶ 48          According to As.W., sometimes during the fighting, she would see Robert push Christine

       to the ground or hit Christine in the face with his fist. One time, Robert busted Christine's lip

       and blood started coming out of her mouth. As.W. thought that the fighting happened almost

       every day. The arguments were loud and sometimes the police would come. The arguments

       occurred at all different times of the day and night. During one of the arguments, As.W. was

       sitting on a couch that Robert had purchased and was watching television when Christine

       grabbed a knife, stabbed it into the couch, and ripped a hole in it, not knowing that As.W. was

       sitting there. As.W. fell to the ground and was scared. Robert told Christine that she had almost

       killed their baby. After that, As.W. went to her room. Christine came to As.W.'s room to

       console her and told As.W. that she was sorry, that it was going to be all right, and that Robert

       was going to be out of there soon. As.W. was worried every day when she came home from

       school that Christine and Robert would be fighting.

¶ 49          As.W. stated further that Robert also hit her. One time, As.W. and her brother were

       arguing and As.W. ran away from Robert because he was going to hit her. Robert grabbed

       As.W.'s shirt and ripped it. Christine hit Robert in the head with a little check board, and

       Christine and Robert started fighting. Although Christine told As.W. that she would keep her

       safe, Christine was not always able to do so because she was at work and Robert would give

       As.W. bad "whoopins." Sometimes when Christine was there, Robert would just push Christine

       out of the way and would give As.W. a "whoopin." Christine did not come between As.W. and

       Robert when As.W was going to get a "whoopin" because if she did, Robert would hurt

       Christine.

¶ 50          In March 2013, at the conclusion of the adjudicatory hearing, the trial court took the

       matter under advisement for a brief period. The following day, the trial court issued its ruling.


                                                        26
       The trial court found that the State had proven by a preponderance of the evidence that L.G.,

       E.J., As.W., and An.W. were neglected minors and that L.G. was an abused minor. In making

       her ruling, the trial judge noted that there was "corroboration all over the place" with respect to

       the allegations of abuse and neglect and that she found that the minors' recantations in this case

       were not believable and were unpersuasive. The trial judge noted further that there was a history

       of manipulation and conditioning that had occurred over a number of years with the children

       being promised money and other benefits and then those promises being broken. The trial judge

       commented that her statement in that regard also applied to Christine. The written adjudication

       order provided that the minors were neglected by way of an injurious environment because

       Robert had sexually abused L.G., D.J., and Ar.W., because Christine knew about the abuse and

       did not believe it, and because there was ongoing domestic violence in the home. The written

       order also provided that L.G. was an abused minor because she was sexually molested by Robert.

¶ 51          A dispositional hearing was held in June 2013. In preparation for the hearing, a

       dispositional hearing report was prepared and filed by the caseworker. The report was admitted

       into evidence on motion of the State and was, for the most part, the only evidence presented at

       the hearing. At the time of the report, L.G. was still living at the treatment center, E.J. was in a

       traditional DCFS foster home, and As.W. and An.W. were in a traditional foster home. The

       caseworker noted in her report, among other things, that: (1) Christine had been actively

       involved with DCFS since the start of this case; (2) an integrated assessment was completed in

       January 2012 and the services recommended for Christine were that she complete a domestic

       violence assessment and individual psychotherapy; (3) additional services that were added later

       for Christine were that she complete a psychological assessment and participate in parenting

       coaching services; (4) Christine had sought out and had completed parenting classes on her own;


                                                        27
(5) Christine had started individual therapy for the third time after having failed to complete the

therapy the first two times; (6) Christine declined to enroll in domestic violence counseling,

stating that she had not been abused, but did enroll in and successfully complete a domestic

violence support group; (7) Christine's psychological assessment had been delayed because the

psychologist had not received the necessary paperwork; (8) Christine had been consistent in her

visitation with her two younger biological children, As.W. and An.W., and there had been a

noticeable positive improvement in her parenting style; (9) although a diligent search had been

made, the caseworker was still unable to locate Lakeesha; (10) the services recommended for

Robert were that he obtain a sexual offender management board (SOMB) assessment and that he

complete parenting classes; (11) Robert initially did not want to be involved in services and had

told the caseworker, prior to adjudication, that his attorney had advised him not to participate in

services; (12) Robert more recently had gotten involved with services and had completed

parenting classes; (13) Robert's SOMB assessment had been delayed because of a change in the

approved providers and because the coordinator of the program wanted a psychological

assessment first; (14) Robert's psychological assessment had also been delayed because the

reviewer had not received the necessary paperwork; (15) Robert had been attending visitation

with E.J. but his visitation with As.W. and An.W. had been suspended since December 2012

because Robert's behavior during visitation was inappropriate; and (16) visitation between

Robert and L.G. continued to be suspended for therapeutic reasons on the recommendation of

L.G.'s sexuality therapist. The caseworker recommended in her report that DCFS receive

custody and guardianship of the children, that the children remain in their current placements,

and that Robert and Christine be admonished to continue to cooperate with DCFS.




                                                 28
¶ 52             At the conclusion of the hearing, the trial court made L.G., E.J., As.W., and An.W. wards

       of the court, named DCFS as the guardian of the children, and found that Christine, Robert, and

       Lakeesha were dispositionally unfit. In so doing, the trial court noted that although Christine and

       Robert had both engaged in certain aspects of their service plans, they had not yet completed the

       required services and that there still remained safety concerns over placing the children with

       Christine or Robert. Christine and Robert filed separate appeals to challenge the trial court's

       ruling.

¶ 53                                                 ANALYSIS

¶ 54             On appeal, Christine and Robert both argue that the trial court erred in determining that

       the children were neglected and/or abused. Christine asserts that the three underlying factual

       findings upon which the trial court's neglect determination was based—that Robert had sexually

       abused Ar.W., D.J., and L.G.; that Christine knew about the allegations of sexual abuse but did

       not believe the children; and that there was ongoing domestic violence in the home—were all

       against the manifest weight of the evidence. Robert, on the other hand, only challenges the

       underlying factual finding that he had sexually abused Ar.W., D.J., and L.G. Robert concedes

       that the evidence was sufficient to establish that there was ongoing domestic violence in the

       home. The State argues that the trial's court's determination of abuse and/or neglect in this case

       was proper and should be affirmed.

¶ 55             On appeal in a juvenile proceeding, a reviewing court will not reverse a trial court's

       determination of abuse or neglect unless it is against the manifest weight of the evidence. In re

       A.P., 2012 IL 113875, ¶ 17; In re A.W., 231 Ill. 2d 92, 102 (2008); In re J.C., 396 Ill. App. 3d
1050, 1056 (2009). A finding is against the manifest weight of the evidence only if it is clearly

       apparent from the record that the trial court should have reached the opposite conclusion. In re


                                                          29
       A.W., 231 Ill. 2d at 102. Under the manifest weight standard, deference is given to the trial court

       as finder of fact because the trial court is in the best position to observe the conduct and

       demeanor of the parties and the witnesses and has a degree of familiarity with the evidence that a

       reviewing court cannot possibly obtain. Id. When the manifest weight standard applies, the

       reviewing court will not substitute its judgment for that of the trial court on such matters as

       witness credibility, the weight to be given evidence, and the inferences to be drawn from the

       evidence, even if the reviewing court would have reached a different conclusion if it had been

       the trier of fact. Id.; In re Lakita B., 297 Ill. App. 3d 985, 994 (1998) (in a child custody case,

       wide discretion is placed in the trial court to an even greater degree than in an ordinary appeal

       because of the delicacy and difficulty involved).

¶ 56          A wardship proceeding constitutes a significant intrusion into the sanctity of the family

       and should not be undertaken lightly. In re A.P., 2012 IL 113875, ¶ 18. The primary

       consideration in such a proceeding is the best interests of the minor involved, and the focus is on

       whether that particular minor is neglected, not on whether the minor=s parents are neglectful. Id.

       ¶¶ 18-20. At the trial level, the burden is on the State to prove the allegations of neglect by a

       preponderance of the evidence. Id. ¶ 17. If the State fails in that burden, the neglect petition

       must be dismissed. Id.

¶ 57          There is no fixed meaning for the term "neglect" but it has been generally defined as the

       failure to exercise the level of care that is required under the circumstances, and it encompasses

       both the willful and the unintentional disregard of parental duty. Id. ¶ 22. Pursuant to the

       Juvenile Court Act of 1987 (Act), neglect may be found where a minor's environment is

       injurious to his or her welfare. 705 ILCS 405/2-3(1)(b) (West 2010). In general, the term

       "injurious environment" has been defined as the breach of a parent's duty to ensure a safe and


                                                         30
       nurturing shelter for his or her children. In re A.P., 2012 IL 113875, ¶ 22. Like the term

       "neglect," however, the term "injurious environment" does not have a fixed meaning and must be

       determined from the unique facts of each particular case. See id.

¶ 58          "Under the anticipatory neglect theory, the State seeks to protect not only children who

       are the direct victims of neglect or abuse, but also those who have a probability to be subject to

       neglect or abuse because they reside, or in the future may reside, with an individual who has

       been found to have neglected or abused another child." In re Arthur H., 212 Ill. 2d 441, 468

       (2004). Evidence of abuse or neglect of one minor is admissible on the issue of the abuse or

       neglect of any other minor for whom the parent is responsible. 705 ILCS 405/2-18(3) (West

       2010). Such evidence, however, does not constitute conclusive proof of neglect of the minor in

       question. In re Arthur H., 212 Ill. 2d at 468. Rather, in determining whether a particular minor

       is neglected, a trial court should consider not only the circumstances surrounding the prior

       neglect of that minor=s sibling or siblings but also the care and condition of the minor in

       question. Id. When faced with evidence of prior neglect by a parent or parents, a trial court need

       not wait to take action until after each particular minor suffers an injury. Id. at 477.

¶ 59          In support of their attack on the trial court's underlying finding of sexual abuse in the

       present case, Christine and Robert assert that the finding was against the manifest weight of the

       evidence because the children recanted their allegations in their sworn testimony before the trial

       court and because there was insufficient corroboration to support a finding of neglect or abuse

       based solely upon the children's previous out-of-court statements (the outcry statements) that the

       sexual abuse occurred. In making that assertion, Christine and Robert note that there was no

       physical evidence of sexual abuse, no medical evidence of sexual abuse, no sworn testimony of

       an eyewitness that the abuse occurred, and no admission by Christine or Robert that the children


                                                        31
       had been sexually abused. Christine and Robert note further that there were major

       inconsistencies in the children's outcry statements as to such matters as when the abuse started

       and stopped, how many times the abuse occurred, where the abuse occurred, and as to the

       specific acts of abuse that were committed. Those inconsistencies, according to Christine and

       Robert, are present within the multiple statements of each child individually (the statement that

       each child made to Kitakis and the statement that each child made to the interviewer that

       conducted the VSI) and when the statements of each child are compared to the statements of the

       other children. In addition, Christine and Robert assert that the State did not present any credible

       evidence to corroborate its claim that the children had been bribed by Robert to recant their

       allegations—no phone records were presented to show that Robert had been contacting the

       children, no financial documents were presented to show that Robert had the financial means to

       bribe the children, and no photographs were presented to show that Robert had, in fact, been

       recently buying things for the children to persuade them to recant. Christine and Robert also

       point out that the State did not call the children's adult sibling, C.J., to testify under oath as to the

       acts of sexual abuse that she allegedly witnessed. Christine and Robert claim, therefore, that

       there was no way for the trial court to determine whether the statements attributed to C.J. in the

       indicated reports were credible. For all of the reasons stated, Christine and Robert contend that

       the trial court's finding of sexual abuse should be reversed.

¶ 60           The State and the GAL argue that the trial court's finding of sexual abuse was not against

       the manifest weight of the evidence. Initially, the GAL points out that corroboration of the

       outcry statements was not required in this case because all three of the children involved testified

       at the adjudicatory hearing about their prior statements and were subject to cross-examination.

       Next, the State and the GAL assert that if corroboration was required, the children's outcry


                                                          32
       statements were sufficiently corroborated by: (1) the trial court's conclusion that the children's

       current recantations were not believable; (2) the level of detail in the outcry statements, which

       was inconsistent with a fabrication; (3) the stipulated testimony of Kitakis (the stipulated

       testimony) that she overheard the children agree to lie in court; (4) the consistency of the

       statements between the VSIs, the indicated reports, and the stipulated testimony (that the

       indicated reports and the stipulation corroborated the VSIs); and (5) the evidence that Robert had

       bribed the children both currently and in the past to either not report the allegations of sexual

       abuse or to recant them. Based upon that corroboration, the State and the GAL contend that the

       trial court's finding of sexual abuse should be upheld.

¶ 61          Section 2-18(4)(c) of the Act creates an exception to the general rule against hearsay and

       allows a minor's out-of-court statements relating to allegations of abuse or neglect to be admitted

       into evidence at a civil adjudicatory hearing to determine whether the minor is abused or

       neglected. In re A.P., 179 Ill. 2d 184, 195-96 (1997). "The underlying purpose of section 2-

       18(4)(c) is to provide a means of proving abuse or neglect in cases where a minor is reluctant or

       unable to testify." Id. at 196. In enacting section 2-18(4)(c), the legislature sought to balance the

       welfare interests of minors and the rights of those accused of abuse or neglect. Id. at 197.

¶ 62          Section 2-18(4)(c) of the Act provides:

                      "Previous statements made by the minor relating to any allegations of abuse or

                      neglect shall be admissible in evidence. However, no such statement, if

                      uncorroborated and not subject to cross-examination, shall be sufficient in itself to

                      support a finding of abuse or neglect." 705 ILCS 405/2-18(4)(c) (West 2010).

       Our supreme court has interpreted section 2-18(4)(c) to require either cross-examination or

       corroboration, but not both. See In re A.P., 179 Ill. 2d at 196. Thus, under section 2-18(4)(c), a


                                                        33
       minor's hearsay statement is sufficient in itself to support a finding of abuse or neglect if either:

       (1) the minor is subject to cross-examination about the statement, or (2) the occurrence of the

       abuse or neglect is corroborated by other evidence. Id.

¶ 63          In situations where the minor will not be subject to cross-examination about the

       statement, corroboration of the occurrence of the abuse or neglect becomes very important. See

       id. at 197. "In essence, corroborating evidence is evidence that makes it more probable that a

       minor was abused or neglected." Id. at 199. The form of the corroborating evidence will vary

       depending upon the unique facts of each case. Id. The corroboration need only be of the

       occurrence itself and not of the identity of the abuser. Id. at 198. Corroboration of the

       occurrence of the abuse or neglect can be provided through circumstantial evidence, such as a

       medical report or examination indicating signs of sexual abuse, other physical evidence,

       eyewitness testimony, or an admission by the accused. Id. at 199; In re Custody of Brunken, 139
Ill. App. 3d 232, 239 (1985); People v. Embry, 249 Ill. App. 3d 750, 761-62 (1993) (discussing a

       similar corroboration requirement under section 115-10 of the Code of Criminal Procedure of

       1963); People v. Ward, 207 Ill. App. 3d 365, 369-70 (1991) (same). Whether there is sufficient

       corroboration under section 2-18(4)(c) is a determination that must be made by the trial court on

       a case-by-case basis. In re A.P., 179 Ill. 2d at 199. "However, in all cases, sufficient

       corroboration of the abuse or neglect requires more than just witnesses testifying that a minor

       related claims of abuse or neglect to them." Id. at 198. Rather, to satisfy the corroboration

       requirement of section 2-18(4)(c), there must be independent evidence that would support a

       logical and reasonable inference that the act of abuse or neglect described in the hearsay

       statement occurred. Id. at 199.




                                                         34
¶ 64          In the present case, as the GAL points out, corroboration was not required because all

       three of the victims of the alleged sexual abuse, Ar.W., D.J., and L.G., testified at the

       adjudicatory hearing, even though they were not called as witnesses by the State. See 705 ILCS

       405/2-18(4)(c) (West 2010); In re A.P., 179 Ill. 2d at 196. All three of the children were cross-

       examined about the previous statements they had made, both to Kitakis and to the interviewer

       who conducted the VSIs. The three children testified that they either did not make the

       statements in question or that they lied when they made those statements. The three children

       were questioned further about why they had allegedly lied, both as to the current allegations and

       as to the past allegations. It was for the trial court as trier of fact to determine whether the

       recantations of Ar.W., D.J., and L.G. were believable. See People v. Brooks, 187 Ill. 2d 91, 132

       (1999). The trial court's determination in that regard, which was made after the trial court had

       personally viewed the live testimony of Ar.W., D.J., and L.G., was not against the manifest

       weight of the evidence. See In re A.P., 2012 IL 113875, ¶ 17; In re A.W., 231 Ill. 2d at 102; In re

       J.C., 396 Ill. App. 3d at 1056.

¶ 65          Even if we were to conclude that corroboration was required in the instant case, we

       would still rule in favor of the State and the GAL on this point because we believe sufficient

       corroboration of the occurrence of the sexual abuse was presented to support a finding of abuse

       or neglect. First and foremost, although the inconsistencies that Christine and Robert point out

       in the children's outcry statements are indeed present, they are, overall, relatively minor. All

       three children consistently stated that Robert had sexually abused them for several years, that the

       sexual abuse involved Robert touching the vaginas of Ar.W. and L.G. and making D.J. engage in

       sexual acts with the two girls, and that Robert subsequently bribed the children to keep quiet

       about the abuse or to recant the allegations they had made. Thus, each of the children's


                                                         35
statements served as independent evidence that corroborated the statements of the other two

children. See In re A.P., 179 Ill. 2d at 199; In re Alexis H., 401 Ill. App. 3d 543, 554 (2010) (the

minor victim's outcry statements were sufficiently corroborated by statements of siblings and

other evidence); In re K.O., 336 Ill. App. 3d 98, 108-09 (2002) (same); cf. In re Custody of

Brunken, 139 Ill. App. 3d at 239 (statements by a single minor victim to four separate adults that

she had been sexually molested by her father did not serve to corroborate one another and did not

satisfy the corroboration requirement under a prior version of the statute). Any inconsistencies

in those statements were for the trial court to resolve as trier of fact. See In re A.W., 231 Ill. 2d

at 102; In re A.P., 179 Ill. 2d at 201-02 (discussing inconsistencies in the minor victim's

statements under a separate consideration, reliability, in the context of whether the statements

were sufficiently reliable from a due process standpoint to support a finding of abuse). The

occurrence was also corroborated by the out-of-court statements of C.J., that she had witnessed

the sexual abuse, and As.W., that she had seen Robert offer L.G. $100 after Robert had touched

L.G.'s butt. Those statements were properly before the trial court in the stipulated testimony of

Kitakis and in the indicated reports, and it was for the trial court to determine how much weight

to give to those statements. See In re A.W., 231 Ill. 2d at 102; In re R.M., 307 Ill. App. 3d 541,

551 (1999) (in determining whether minor children had been physically abused, the trial court

was not required to give more weight to witnesses that actually testified before the court). Based

upon the evidence presented, we reject the claim of Christine and Robert that there was

insufficient corroboration to support a finding of abuse or neglect. Having reached that

conclusion, we will now address the remaining assertions made by Christine in support of her

argument on this issue. 4



       4
           Robert has made no additional assertions or arguments in this appeal.

                                                         36
¶ 66          The next underlying factual finding of the trial court that Christine attacks is the trial

       court's determination that Christine knew about the allegations of sexual abuse but did not

       believe the children. Christine asserts that the trial court's finding in that regard was against the

       manifest weight of the evidence because: (1) there is no evidence that Christine ever saw Robert

       sexually abuse anyone or that Robert ever told Christine that he was doing so; (2) L.G. testified

       in court that the statements about Christine in that regard were untrue and that Christine was the

       first person to call the police when the allegations of sexual abuse arose; (3) D.J. stated in his

       VSI that the children told Christine about the sexual abuse and that Christine reported the

       allegation; and (4) Christine told DCFS that when the allegations of sexual abuse had been made

       against Robert in 2006, she reported the allegation to the police, removed the children from the

       home, had the children stay at a friend's house, and that she only allowed the children to return

       after they had recanted the allegation and told Christine that they had lied. As part of her

       assertion, Christine contends that the trial court implicitly found that her failure to believe the

       children was unreasonable and that it contributed to the children's abuse. Christine claims in that

       regard that her view as to the truth of the children's allegations was no different than that of

       DCFS—which had determined six times in the past that the children's allegations of sexual abuse

       against Robert were unfounded—or that of the two courts that had previously considered the

       matter—both of which returned the children to Robert after the court proceedings had concluded.

¶ 67          The State and the GAL assert that the trial court's underlying finding—that Christine

       knew about the allegations of sexual abuse but did not believe the children—was not against the

       manifest weight of the evidence, even if it is assumed that the trial court made the implicit

       finding that Christine suggests. In support of that assertion, the State and the GAL point to the

       following facts: (1) all three of the children subjected to the sexual abuse, Ar.W., D.J., and L.G.,


                                                         37
       made statements at various times that Christine knew of the abuse; (2) C.J. stated that Christine

       knew about the abuse and that she was trying to persuade the children to recant, as part of a

       continuing cycle; and (3) Christine chose not to get an order of protection against Robert for the

       children, so C.J. got one instead.

¶ 68          After having reviewed the record in the instant case, we agree with the State and the GAL

       and conclude that the trial court properly found that Christine knew about the allegations of

       sexual abuse and did not believe the children. Contrary to Christine's assertion on appeal, we do

       not assume that the trial court implicitly found that Christine's conduct was unreasonable, and we

       see no reason at the adjudicatory stage of the proceedings to make such an assumption. Rather,

       we need only evaluate the specific finding that the trial court made. At the adjudicatory hearing,

       the trial court had before it the prior statements of Ar.W., D.J., and L.G., all of whom stated that

       Christine knew about the ongoing sexual abuse of the children. The trial court also had before it

       the statement of C.J. that Christine had not supported the children when they had made the

       allegations in the past and was trying to persuade to children to recant the current allegations

       against Robert so that Robert would get them an apartment and would buy them things. It was

       the trial court's role as trier of fact to consider and weigh that evidence, along with the conflicting

       evidence that was also present, as Christine pointed out here, and the recantations of the

       children's prior statements. See In re A.W., 231 Ill. 2d at 102. In addition to the findings in the

       written adjudication order, the trial court stated when it announced its ruling that there had been

       a cycle of conditioning and manipulation of the children that had been going on for several years

       and that Christine was a part of that cycle. Based upon the evidence presented at the

       adjudicatory hearing and the trial court's specific finding, we conclude that this aspect of the trial




                                                         38
       court's determination was not against the manifest weight of the evidence. See In re A.P., 2012
IL 113875, ¶ 17; In re A.W., 231 Ill. 2d at 102; In re J.C., 396 Ill. App. 3d at 1056.

¶ 69          The third underlying factual finding that Christine attacks is the trial court's finding that

       there was domestic violence in the home. Christine asserts that the finding was against the

       manifest weight of the evidence because: (1) Ar.W., D.J., and L.G. had recanted all of their

       allegations, including those relating to domestic violence; (2) there was no medical evidence in

       the record to support the allegation that the minors had been beaten; (3) there was no

       independent testimony, such as from a teacher or school official, to suggest the minors had been

       beaten; (4) there was no physical evidence to support a finding of domestic violence; and (5) the

       lack of any physical evidence with so many beatings allegedly involved was highly unlikely and

       casted doubt on the truth of the allegations. In making that assertion, Christine acknowledges

       that As.W. did testify in court as to domestic violence in the home. Christine notes, however,

       that As.W.'s testimony in that regard was contradicted by the recantations of her siblings and by

       the lack of any physical evidence. Christine notes further that it would be highly unlikely that

       domestic violence was occurring in the home on a daily basis, as As.W. stated, but that As.W.

       was the only person who saw it occur.

¶ 70          The State and the GAL assert that the trial court's underlying factual finding of domestic

       violence was not against the manifest weight of the evidence. In support of that assertion, the

       State and the GAL point out that statements confirming the domestic violence in the home were

       made by all of the children and by Christine herself and were before the trial court as evidence at

       the adjudicatory hearing. The State notes that the presentation of medical or physical evidence

       was not required for it to meet its burden under the law. The State points out further that the trial

       court found that the recantation of the children's prior statements of domestic violence was not


                                                        39
       believable and that Christine herself stipulated at two prior shelter care hearings that domestic

       violence had occurred in the home. The State and the GAL ask, therefore, that we uphold the

       trial court's finding of domestic violence in the home.

¶ 71               Christine responds that any stipulation that she made for the purpose of a prior shelter-

       care hearing did not constitute an admission or a stipulation for the purpose of the adjudicatory

       hearing and that we should reject the State's assertion in that regard.

¶ 72               Having considered the arguments of the parties on this point, we conclude that the trial

       court's underlying factual finding of domestic violence in the home was not against the manifest

       weight of the evidence. All of the children involved, Ar.W., D.J., L.G., E.J., As.W., and An.W.,

       told Kitakis that Robert would beat them or their siblings and described those beatings to Kitakis

       in detail. 5 Those statements were again made by Ar.W., D.J., and L.G. in their VSIs, and it was

       for the trial court to determine whether the recantations of those statements were believable. See

       Brooks, 187 Ill. 2d at 132. In addition, As.W. testified under oath and in camera at the

       adjudicatory hearing that Robert grabbed her and tore her shirt, that Robert would beat Christine,

       and that during one particular incident, Christine stabbed a knife into a couch that As.W. was

       sitting on and nearly struck As.W. with the knife. Furthermore, several of the children told

       Kitakis that Robert had beaten, struck, or choked Christine, a fact that Christine herself

       acknowledged when she initially spoke to Kitakis. Under the facts of the present case, the trial

       court properly found that there was ongoing domestic violence in the home. Having reaching

       that conclusion, we need not determine what weight, if any, should be given to Christine's




                   5
                       As noted above, E.J.'s testimony and statement at times were that Robert did not beat him but did beat his

       siblings.


                                                                     40
       stipulations at the two prior shelter care hearings that there was ongoing domestic violence in the

       home.

¶ 73           As her final contention on appeal, Christine argues that the trial court erred in finding

       after the dispositional hearing that she was an unfit parent. Christine asserts that the trial court's

       finding in that regard was against the manifest weight of the evidence because the evidence

       showed that: (1) Christine had never abused anyone; (2) Christine would step in and would try

       stop or keep Robert from beating As.W.; (3) Christine had been actively involved with DCFS

       since the opening of the case; (4) Christine completed parenting classes on her own; (5) although

       Christine did not believe that she was a victim of domestic violence or that she needed domestic

       violence counseling, she had attended and successfully completed a domestic violence support

       group; (6) Christine participated in obtaining a psychological evaluation as she was directed to

       do; (7) Christine was consistent with her visitation with As.W. and An.W.; and (8) there had

       been a positive improvement in Christine's parenting style. Christine asserts further that the

       children have been out of her physical custody for more than two years and that even though

       Robert's actions were entirely to blame for the removal of the children, she has substantially

       complied with all of DCFS's requirements. Christine asks therefore that we reverse the trial

       court's finding of unfitness as to her and that we remand this case with specific directions to the

       trial court to return the physical custody of As.W. and An.W. to Christine and to implement any

       protection orders that the trial court determines are necessary to protect the children from Robert.

       As noted previously, Robert does not challenge the trial court's finding of parental unfitness as to

       him and has not raised this issue in his appeal.

¶ 74           The State and the GAL argue that the trial court's finding of parental unfitness was proper

       and should be affirmed. The State asserts that the evidence presented at the dispositional hearing


                                                          41
       (the dispositional hearing report) showed that although Christine had made some progress in

       completing the services offered to her by DCFS, she had not yet reached the point of being fit to

       have the children returned to her. Most notably, Christine had recanted her statement about

       Robert physically abusing her and was continually in denial that she and her children had been

       victims of domestic abuse. Because of that denial, Christine had not completed the domestic

       violence counseling that had been recommended for her and instead had only completed a

       domestic violence support group. The GAL, on the other hand, points out that the evidence had

       previously shown that Robert was sexually molesting the children and that there was ongoing

       domestic violence in the home. The State and the GAL assert further that Christine's conduct

       did, in fact, contribute to the finding of abuse and/or neglect because Christine failed to keep the

       children safe from Robert. Therefore, the State and the GAL ask that we reject Christine's

       argument on this issue and that we uphold the ruling of the trial court.

¶ 75           A trial court’s finding of parental unfitness made pursuant to section 2-27 of the Act (705

       ILCS 405/2-27 (West 2010)) will not be reversed on appeal unless it is against the manifest

       weight of the evidence. In re A.W., 231 Ill. 2d at 104. A trial court's finding is against the

       manifest weight of the evidence only if it is clearly apparent from the record that the trial court

       should have reached the opposite conclusion. Id. at 102, 104. As noted above, because of the

       trial court’s position as trier of fact, deference is given to the trial court’s findings of fact in a

       juvenile-neglect proceeding. Id.; In re Lakita B., 297 Ill. App. 3d at 994.

¶ 76           Section 2-27 of the Act provides that a minor who has been adjudged a ward of the court

       may be placed with someone other than his or her parents if the trial court determines that the

       parents are either "unfit or are unable, for some reason other than financial circumstances alone,

       to care for, protect, train or discipline the minor or are unwilling to do so, and that the health,


                                                           42
       safety, and best interest of the minor will be jeopardized if the minor remains in the custody of

       his or her parents." 705 ILCS 405/2-27(1) (West 2010). The standard of proof for a trial court’s

       section 2-27 finding of parental unfitness that does not result in a complete termination of all

       parental rights is by a preponderance of the evidence. In re April C., 326 Ill. App. 3d 245, 257

       (2001). In making that determination, all relevant and helpful evidence may be considered. 705

       ILCS 405/2-22(1) (West 2010); In re April C., 326 Ill. App. 3d at 261.

¶ 77          In the instant case, after reviewing the record thoroughly, we conclude that the trial court

       did not err in finding that Christine was dispositionally unfit. In reaching that conclusion, the

       trial court noted the progress that Christine had made and commended her for it. The trial court

       ultimately determined, however, that enough progress had not been made by Christine that

       would allow the trial court to find that Christine was dispositionally fit. More specifically, the

       trial court noted that it still had safety concerns over placing the children with Christine or

       Robert. Based upon the record before us in this case and the trial court's specific finding, we

       conclude that the trial court's determination of parental unfitness was not against the manifest

       weight of the evidence as to Christine. See In re A.W., 231 Ill. 2d at 102-04.

¶ 78                                             CONCLUSION

¶ 79          For the foregoing reasons, we affirm the judgment of the circuit court of Will County.

¶ 80          Affirmed.



¶ 81          JUSTICE McDADE, specially concurring.

¶ 82          The majority holds that the decision of the circuit court of Will County finding

       respondents, Christine W. and Robert G., dispositionally unfit and certain of their children

       neglected and/or abused, was not against the manifest weight of the evidence and should


                                                         43
       properly be affirmed. Because it is not clearly apparent from the record that the trial court

       should have reached the opposite conclusion, our standard of review requires that we affirm. I,

       therefore, concur in our decision.

¶ 83           I write separately to express my belief that, on these facts and under this standard, if the

       trial court had reached the opposite conclusion, we would still be required to affirm.

¶ 84           This conclusion makes this case extremely troubling. The children whom the State seeks

       to protect seemingly have no respect for truth—a circumstance which significantly complicates

       the truth-seeking process and undermines my own comfort with and confidence in the factual

       findings reached by the trial court and affirmed by us.

¶ 85           Whatever else the evidence shows, it is abundantly clear that the children have

       persistently determined what they want to have happen and have lied without any compunction

       in order to achieve that end. They "outcry," then take it back. Within this scenario, DCFS has

       investigated claims by the children against Robert G. on six occasions and has found them to be

       unfounded. The trial court has twice previously found Robert G. fit following at least one such

       investigation and had returned the children to his custody. If the trial court is correct, as we find

       it is, the children not only expressed an intent to lie at the hearing, they actually did lie under

       oath.

¶ 86           Under these circumstances, while one can feel confident that our decision is legally

       correct given our standard of review, I am not completely comfortable that our affirmance of the

       trial court's determination that the parents are dispositionally unfit -- on the bases alleged by the

       State -- is actually correct.




                                                         44